Citation Nr: 0335649	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 25, 1997 for 
the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and from March 1971 to August 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary.

Reasons for Remand

The Veterans Claims Assistance Act of 2000

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty to notify and duty to assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A].

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  In this case, 
the RO provided the veteran with general notice of the 
statutory and regulatory provisions of the VCAA in its 
Statement of the Case (SOC) in October 2002.  However, the 
notice of the VCAA contained in this SOC was nonspecific as 
to the issue on appeal, entitlement to an earlier effective 
date for the  award of TDIU.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  It is abundantly clear from these judicial rulings 
that providing a veteran-claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will 
not satisfy the VCAA, as interpreted by the Court.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (the PVA case), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found in the PVA 
case that the 30 day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the Agency of Original Jurisdiction (AOJ) must 
take this opportunity to inform the veteran that 
notwithstanding any information to the contrary previously 
provided, a full year is allowed to respond to a VCAA notice.

Newly-raised claim - permanent and total disability under 38 
C.F.R. § 3.340

In a letter dated December 5, 2002, which was accepted in 
lieu of a Form 9 to perfect the earlier effective date issue 
now before the Board, the veteran's attorney raised the issue 
of his entitlement to a permanent and total disability rating 
under 38 C.F.R. § 3.340.  This claim has not been 
adjudicated.  It is noted further that the veteran's attorney 
spoke to a Decision Review Officer at the RO on March 13, 
2003, at which time they agreed that this new claim would be 
deferred pending resolution of the appealed issue at the 
Board.  However, in a letter to the Board dated June 17, 
2003, the veteran's attorney again asked for consideration of 
the permanent and total disability claim.  Accordingly, this 
new claim should be developed and adjudicated as appropriate.  
In the interests of judicial economy, to the extent 
practicable these matters should be adjudicated together.  
See e.g. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his appeal 
seeking an earlier effective date for the 
award of his TDIU, and the evidence, if 
any, that VBA will obtain for him with 
respect to this specific claim.

2.  Thereafter, VBA must adjudicate any 
issues arising from this appeal.  An 
appropriate statement of the case and/or 
supplemental statement of the case should 
be prepared.  The veteran and his 
attorney should be provided an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


